Title: From Thomas Jefferson to Anne Cary Randolph, Thomas Jefferson Randolph, and Ellen Wayles Randolph, 7 March 1802
From: Jefferson, Thomas
To: Randolph, Anne Cary,Randolph, Thomas Jefferson,Randolph, Ellen Wayles


            My Dear Children
              Washington Mar. 7. 1802.
            I am very happy to find that two of you can write. I shall now expect that whenever it is inconvenient for your papa & mama to write, one of you will write on a piece of paper these words ‘all is well’ and send it for me to the post office. I am happy too that miss Ellen can now read so readily. if she will make haste and read through all the books I have given her, and will let me know when she is through them, I will go and carry her some more. I shall now see whether she wishes to see me as much as she says. I wish to see you all: and the more I perceive that you are all advancing in your learning and improving in good dispositions the more I shall love you, & the more every body will love you. it is a charming thing to be loved by every body: and the way to obtain it is, never to quarrel or be angry with any body, never to tell a story, do all the kind things you can to your companions, give them every thing rather than to yourself, pity & help every thing you see in distress and learn your books and improve your minds. this will make every body fond of you, and desirous of shewing it to you: go on then my dear children, and, when we meet at Monticello, let me see who has improved most. I kiss this paper for each of you; it will therefore deliver the kisses to yourselves, and two over, which one of you must deliver to your Mama for me; and present my affectionate attachment to your papa. to yourselves love and Adieux.
            Th: Jefferson
          